People v Ortiz (2021 NY Slip Op 02179)





People v Ortiz


2021 NY Slip Op 02179


Decided on April 7, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
PAUL WOOTEN, JJ.


2020-03265
 (Index No. 866/08)

[*1]The People of the State of New York, plaintiff,
vMilton Ortiz, defendant.


Milton Ortiz, Rome, NY, defendant pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Josette Simmons of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant, inter alia, for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Queens County, rendered December 9, 2010.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
DILLON, J.P., HINDS-RADIX, DUFFY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court